DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Election/Restrictions
Applicants previously elected without traverse the embodiment of SPECIES 2 - Figures 2-4. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 11, 13, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 6, and 11: 
Claim 1 Line 5-10 states: 
"a pressure adjustment body movably coupled to the housing, the pressure adjustment body comprising one or more arcuate surfaces contoured to correspond to a shape of the impeller blade, wherein the pressure adjustment body forms a portion of the housing proximate to the impeller blade; and
an actuator configured to displace the pressure adjustment body with respect to the housing,";
Claim 6 Line 8-13 states: 
"movably coupling the pressure adjustment body to the housing, the pressure adjustment body comprising one or more arcuate surfaces contoured to correspond to a shape of the impeller blade, wherein the pressure adjustment body forms a portion of the housing proximate to the impeller blade; and
displacing, with the actuator, the pressure adjustment body with respect to the housing"; and
Claim 11 Line 6-12 states: 
"means for regulating pressure of the generated gas, the means for regulating pressure movably coupled to the means for housing, the means for regulating pressure comprising one or more arcuate surfaces contoured to correspond to a shape of the impeller blade, wherein the means for regulating pressure forms a portion of the means for housing proximate to the impeller blade; and
means for displacing the means for regulating pressure with respect to the means for housing,".

Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 11, 13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Ress USPN 6273671.
Regarding Claim 1 as best understood: Ress USPN 6273671 discloses all of the claimed limitations including: 
a housing (stationary portion of housing - 110,114, Column 4 Line 4-43);

a pressure adjustment body (130,132) movably coupled to the housing (Column 6 Line 23-31, Column 5 Line 4-7, movably coupled via actuator 50, Column 7 Line 43-Column 8 Line 13), the pressure adjustment body (130,132) comprising one or more arcuate surfaces (i.e. curved surface of wall 132, see Figures 2-4) contoured to correspond to a shape of the impeller blade (the surface of wall 132 has a contour that corresponds to a shape of the tips 126a, 127a of blades 126 127 respectively, Column 5 Line 3-56, see Figures 2-4), wherein the pressure adjustment body (130,132, shroud 130 includes projection 140, Column 5 Line 24-34) forms a portion of the housing proximate to the impeller blade (element 140 forms a movable portion of the housing proximate to impeller blade126 as illustrated in Figures 2-4; thus the claimed housing = 110,114 (i.e. stationary portion of the housing), and 140 (i.e. movable portion of the housing)); and
an actuator 50 configured to displace the pressure adjustment body with respect to the housing (Column 7 Line 46-Column 8 Line 13, Figure 3 - illustrates “a desired minimum extreme of the clearance range” (Column 8 Line 14-18) & Figure 4 illustrates “a desired maximum extreme of the clearance range” (Column 8 Line 35-50), Additionally in Fig. 3 a gap 182 exists between flange 148 (of shroud 130) and leg 162 (the distance between blade tips 126a,127a and shroud 130 (i.e. surface of outer wall 132) defines the gap/blade tip clearance 180, movement of element 56 (caused by varying the magnetic field generated by coil 54) of actuator 50 causes movement of shroud 130 and movement of the surface of wall 132 (which is the claimed “one or more arcuate surfaces of the pressure adjustment body)).
Regarding Claim 3: Ress USPN 6273671 discloses all of the claimed limitations including: further comprising a flexible coupler 170 configured to movably couple the pressure adjustment body (130,132) to the housing (element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4) proximate to the impeller blade (it is, 
Regarding Claim 16: Ress USPN 6273671 discloses all of the claimed limitations including: wherein the pressure adjustment body (130,132) is movably coupled to the housing (110,114) by a flexible coupler (170, element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4), the flexible coupler 170 having ends (ends of flexible coupler 170 are a first end of element 170 which contacts flange 148 and a second end of element 170 which contacts support plate 117) configured to move toward and away from each other (the distance between the two ends along axis R-R increases (i.e. the two ends move away from each other along axis R-R) and decreases (i.e. the two ends move toward each other along axis R-R), as the angle formed by element 170 and axis R-R varies, see Figure 3 and Figure 4) to allow the pressure adjustment body to move relative to the housing (it does, see Figure 3, Figure 4, and Column 7 Line 13-29).
Regarding Claim 17: Ress USPN 6273671 discloses all of the claimed limitations including: wherein the centrifugal compressor is configured to receive a flow of gas from a gas source (impeller 120 receives air (which is a gas) from the environment (i.e. a gas source)), elevate a pressure of the gas to form the pressurized flow of gas (impeller 120 pressurizes the air as described at Column 7 Line 30-41), and control one or more gas parameters of the pressurized flow of gas in accordance with a therapy regime for delivery to a subject (--It should be noted that noted that the limitation "control one or more gas parameters of the pressurized flow of gas in 
Regarding Claim 6 as best understood: Ress USPN 6273671 discloses all of the claimed limitations including: 
A method for generating a pressurized flow of gas with a pressure generation system, the pressure generation system comprising a housing (stationary portion of housing - 110,114, Column 4 Line 4-43), a centrifugal compressor(the “centrifugal compressor” limitation includes impeller 120 and is defined by the sum of its parts, Column 2 Line 45-46, Column 1 Line 19-21, Column 4 Line 44-67, Figure 2), at least one impeller blade (blade 126 and/or 127 of impeller 120, Column 4 Line 17-25), a pressure adjustment body (130,132), and an actuator 50, the method comprising:
housing the centrifugal compressor and the at least one impeller blade with the housing (it is, see Figures), the pressure adjustment body (130,132) comprising one or more arcuate surfaces (i.e. curved surface of wall 132, see Figures 2-4) contoured to correspond to a shape of the impeller blade (the surface of wall 132 has a contour that corresponds to a shape of the tips 126a, 127a of blades 126 127 respectively, Column 5 Line 3-56, see Figures 2-4);

movably coupling the pressure adjustment body (130,132) to the housing  (Column 6 Line 23-31, Column 5 Line 4-7, movably coupled via actuator 50, Column 7 Line 43-Column 8 Line 13), wherein the pressure adjustment body (130,132, shroud 130 includes projection 140, Column 5 Line 24-34) forms a portion of the housing proximate to the impeller blade (element 140 forms a movable portion of the housing proximate to impeller blade126 as illustrated in Figures 2-4; thus the claimed housing = 110,114 (i.e. stationary portion of the housing), and 140 (i.e. movable portion of the housing)); and
displacing, with the actuator, the pressure adjustment body with respect to the housing (Column 7 Line 46-Column 8 Line 13, Figure 3 - illustrates “a desired minimum extreme of the clearance range” (Column 8 Line 14-18) & Figure 4 illustrates “a desired maximum extreme of the clearance range” (Column 8 Line 35-50), Additionally in Fig. 3 a gap 182 exists between flange 148 (of shroud 130) and leg 162 (which is a portion of element 110 of the housing), by comparison in Fig. 4 gap 182 is no longer present, and flange 148 is now contacting leg 162, thus the pressure adjustment body has moved axially relative to element 110 of the housing), wherein a displacement of the pressure adjustment body (i.e. movement of 130,132 along arrow A2) is configured to regulate pressure of the generated gas flow (since the structure of the impeller, the pressure adjustment body, and the actuator 50 in the prior art of Ress is analogous to the structure claimed in the instant application, the prior art of Ress would be capable of regulating pressure of the generated gas flow within the same confines as the instant (the distance between blade tips 126a,127a and shroud 130 (i.e. surface of outer wall 132) defines the gap/blade tip clearance 180, movement of element 56 (caused by varying the magnetic field generated by coil 54) of actuator 50 causes movement of shroud 130 and movement of the surface of wall 132 (which is the claimed “one or more arcuate surfaces of the pressure adjustment body)).
Regarding Claim 8: Ress USPN 6273671 discloses all of the claimed limitations including: a flexible coupler 170, the method further comprising movably coupling the pressure adjustment body (130,132) to the housing (element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4) with the flexible coupler proximate to the impeller blade (it is, see Figures 2-4), the flexible coupler 170 configured to surround the pressure adjustment body (it is, see Figures 2-4).
Regarding Claim 18: Ress USPN 6273671 discloses all of the claimed limitations including: wherein the pressure adjustment body (130,132) is movably coupled to the housing (110,114) by a flexible coupler (170, element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4), the flexible coupler 170 having ends (ends of flexible coupler 170 are a first end of element 170 which contacts flange 148 and a second end of element 170 which contacts support plate 117) configured to move toward and away from each other (the distance between the two ends along axis 
Regarding Claim 19: Ress USPN 6273671 discloses all of the claimed limitations including: further comprising receiving, with the centrifugal compressor, a flow of gas from a gas source (impeller 120 receives air (which is a gas) from the environment (i.e. a gas source)); elevating, with the centrifugal compressor, a pressure of the gas to form the pressurized flow of gas (impeller 120 pressurizes the air as described at Column 7 Line 30-41); and controlling, with the centrifugal compressor, one or more gas parameters of the pressurized flow of gas in accordance with a therapy regime for delivery to a subject (--It should be noted that noted that the limitation "control one or more gas parameters of the pressurized flow of gas in accordance with a therapy regime for delivery to a subject" is an intended use and therefor is given little patentable weight--; additionally since the structure of the prior art of Ress is the same as the structure recited in the claims, the prior art of Ress would be capable of performing the function of “control one or more gas parameters of the pressurized flow of gas in accordance with a therapy regime for delivery to a subject” within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)).
Regarding Claim 11 as best understood: Ress USPN 6273671 discloses all of the claimed limitations including:

means (stationary portion of housing - casing elements 110,114) for housing the means for generating the pressurized flow of gas (Column 4 Line 4-43);
means (130,132) for regulating pressure of the generated gas (since the structure of the impeller, the pressure adjustment body (i.e. the “means for regulating pressure” - blade tip shroud 130 and outer wall 132), and the actuator 50 in the prior art of Ress is analogous to the structure claimed in the instant application, the prior art of Ress would be capable of regulating pressure of the generated gas flow within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)), the means for regulating pressure movably coupled to the means for housing (Column 6 Line 23-31, Column 5 Line 4-7, movably coupled via actuator 50, Column 7 Line 43-Column 8 Line 13), the means (130,132) for regulating pressure comprising one or more arcuate surfaces (i.e. curved surface of wall 132, see Figures 2-4) contoured to correspond to a shape of the impeller blade (the surface of wall 132 has a contour that corresponds to a shape of the tips 126a, 127a of blades 126 127 respectively, Column 5 Line 3-56, see Figures 2-4), wherein the means for regulating pressure (130,132, shroud 130 includes projection 140, Column 5 Line 24-34) forms a portion of the means for housing proximate to the impeller blade (element 140 forms a movable portion of the housing proximate to impeller blade126 as illustrated in Figures 2-4; thus the claimed 
means 50 for displacing the means for regulating pressure (130,132) with respect to the means for housing (Column 7 Line 46-Column 8 Line 13, Figure 3 - illustrates “a desired minimum extreme of the clearance range” (Column 8 Line 14-18) & Figure 4 illustrates “a desired maximum extreme of the clearance range” (Column 8 Line 35-50), Additionally in Fig. 3 a gap 182 exists between flange 148 (of shroud 130) and leg 162 (which is a portion of element 110 of the housing), by comparison in Fig. 4 gap 182 is no longer present, and flange 148 is now contacting leg 162, thus the “means for regulating pressure” has moved axially relative to element 110 of the “means” for housing), wherein a displacement of the means for regulating pressure (i.e. movement of 130,132 along arrow A2) is configured to regulate pressure of the generated gas flow (since the structure of the impeller, the pressure adjustment body, and the actuator 50 in the prior art of Ress is analogous to the structure claimed in the instant application, the prior art of Ress would be capable of regulating pressure of the generated gas flow within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)) by varying a gap 180 between the impeller blade (i.e. blade tips 126a of impeller blade 126 and/or blade tips 127a of impeller blade 127, Column 7 Line37-49) and the one or more arcuate surfaces of the means for regulating pressure (the distance between blade tips 126a,127a and shroud 130 (i.e. surface of outer wall 132) defines the gap/blade tip clearance 180, movement of element 56 (caused by varying the magnetic field generated by coil 54) of actuator 50 causes movement of shroud 130 ).
Regarding Claim 13: Ress USPN 6273671 discloses all of the claimed limitations including: further comprising means 170 for movably coupling the means for regulating pressure (130,132) to the means for housing (element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4) proximate to the impeller blade (it is, see Figures 2-4), the means for movably coupling 170 configured to surround the means for regulating pressure (it is, see Figures 2-4).
Regarding Claim 20: Ress USPN 6273671 discloses all of the claimed limitations including:
wherein the means for regulating pressure (130,132) is movably coupled to the means for housing (110,114) by flexible coupling means (170, element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4), the flexible coupling means 170 having ends (ends of flexible coupler 170 are a first end of element 170 which contacts flange 148 and a second end of element 170 which contacts support plate 117) configured to move toward and away from each other (the distance between the two ends along axis R-R increases (i.e. the two ends move away from each other along axis R-R) and decreases (i.e. the two ends move toward each other along axis R-R), as the angle formed by element 170 and axis R-R varies, see Figure 3 and Figure 4) to allow the means for regulating pressure to move relative to the means for housing (it does, see Figure 3, Figure 4, and Column 7 Line 13-29); and
.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
Page 7 ¶3-Page 10¶2: Applicant argues the limitations added to the independent claims in the response filed on 02/23/2021, and asserts that the prior art of Ress USPN 6273671, does not describe these claimed features.
--Examiner disagrees. As best understood, in a general sense applicant is claiming that the housing includes a stationary portion of the housing and a movable portion of the housing, where the pressure adjustment body forms the movable portion --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746